                                          CIVIL
             Case 1:20-cv-22723-MGC Document
JS 44 (Rev. 06/17) FLSD Revised 06/01/2017   1-3 COVER
                                                 EnteredSHEET
                                                        on FLSD Docket 07/01/2020 Page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)     PLAINTIFFS ROGELIO RIVERO ALEMAN                                                                   DEFENDANTS A&J GENERAL CONTRACTORS CORP.,
                                                                                                                         MIGUEL A. GUERRERO, SR., and
                                                                                                                         MIGUEL A. GUERRERO, JR.,
   (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                        THE TRACT OF LAND INVOLVED.
  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
  Brian Pollack, Fairlaw Firm, 7300 N. Kendall Dr., Ste. 450                                                  Brian Lechich, Homer Bonner Jacobs Ortiz, P.A.
  Miami, FL 33156, 305-230-4884                                                                               1441 Brickell Ave., Ste., Miami, FL 33131 1200, 305-350-5100
(d) Check County Where Action Arose: ✔ MIAMI- DADE                     MONROE         BROWARD       PALM BEACH        MARTIN     ST. LUCIE       INDIAN RIVER     OKEECHOBEE        HIGHLANDS


II. BASIS OF JURISDICTION                         (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                        (For Diversity Cases Only)                                          and One Box for Defendant)
    1    U.S. Government              ✔   3                 Federal Question                                                     PTF          DEF                                           PTF DEF
           Plaintiff                           (U.S. Government Not a Party)                       Citizen of This State           1             1     Incorporated or Principal Place          4      4
                                                                                                                                                       of Business In This State

    2    U.S. Government                  4                    Diversity                           Citizen of Another State             2          2   Incorporated and Principal Place          5       5
           Defendant                           (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                   Citizen or Subject of a              3          3   Foreign Nation                            6       6
                                                                                                     Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)                             Click here for: Nature of Suit Code Descriptions
           CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                      BANKRUPTCY                          OTHER STATUTES
  110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY       625 Drug Related Seizure                       422 Appeal 28 USC 158              375 False Claims Act
  120 Marine                            310 Airplane                    365 Personal Injury -     of Property 21 USC 881                     423 Withdrawal                     376 Qui Tam (31 USC
  130 Miller Act                        315 Airplane Product                Product Liability 690 Other                                          28 USC 157                       3729 (a))
  140 Negotiable Instrument                  Liability                  367 Health Care/                                                                                        400 State Reapportionment
  150 Recovery of Overpayment           320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment              Slander                        Personal Injury                                                  820 Copyrights                     430 Banks and Banking
  151 Medicare Act                      330 Federal Employers’              Product Liability                                                830 Patent                         450 Commerce
  152 Recovery of Defaulted                  Liability                  368 Asbestos Personal                                                835 Patent – Abbreviated           460 Deportation
                                                                                                                                             New Drug Application
      Student Loans                     340 Marine                          Injury Product                                                   840 Trademark                      470 Racketeer Influenced and
      (Excl. Veterans)                  345 Marine Product                  Liability                  LABOR                                   SOCIAL SECURITY                  Corrupt Organizations
  153 Recovery of Overpayment                Liability                PERSONAL PROPERTY ✘ 710 Fair Labor Standards                           861 HIA (1395ff)                   480 Consumer Credit
      of Veteran’s Benefits             350 Motor Vehicle               370 Other Fraud           Act                                        862 Black Lung (923)               490 Cable/Sat TV
  160 Stockholders’ Suits               355 Motor Vehicle               371 Truth in Lending  720 Labor/Mgmt. Relations                      863 DIWC/DIWW (405(g))             850 Securities/Commodities/
  190 Other Contract                        Product Liability           380 Other Personal    740 Railway Labor Act                          864 SSID Title XVI                 Exchange
  195 Contract Product Liability        360 Other Personal                  Property Damage   751 Family and Medical                         865 RSI (405(g))                   890 Other Statutory Actions
  196 Franchise                             Injury                      385 Property Damage       Leave Act                                                                     891 Agricultural Acts
                                        362 Personal Injury -               Product Liability 790 Other Labor Litigation                                                        893 Environmental Matters
                                            Med. Malpractice                                  791 Empl. Ret. Inc.                                                               895 Freedom of Information
       REAL PROPERTY                       CIVIL RIGHTS               PRISONER PETITIONS          Security Act                                FEDERAL TAX SUITS                 Act
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                                                       870 Taxes (U.S. Plaintiff          896 Arbitration
    220 Foreclosure                     441 Voting                      463 Alien Detainee                                                       or Defendant)                  899 Administrative Procedure
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                                871 IRS—Third Party 26             Act/Review or Appeal of
                                                                        Sentence                                                             USC 7609
    240 Torts to Land                   443 Housing/                       Other:                                                                                               Agency Decision
                                        Accommodations
    245 Tort Product Liability          445 Amer. w/Disabilities -      530 General                       IMMIGRATION                                                           950 Constitutionality of State
                                                                                                                                                                                Statutes
    290 All Other Real Property             Employment                  535 Death Penalty             462 Naturalization Application
                                        446 Amer. w/Disabilities -      540 Mandamus & Other          465 Other Immigration
                                            Other                       550 Civil Rights                  Actions
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee –
                                                                        Conditions of
                                                                        Confinement
V. ORIGIN                    (Place an “X” in One Box Only)
                                                                                           Transferred from           6 Multidistrict
    1    Original       ✔2    Removed         3 Re-filed        4 Reinstated           5                                                      7 Appeal to               8 Multidistrict
         Proceeding           from State        (See VI           or                       another district           Litigation
                                                                                                                                                District Judge            Litigation      9 Remanded   from
                                                                                                                                                                                            Appellate Court
                              Court             below)            Reopened                 (specify)                  Transfer
                                                                                                                                                from Magistrate           – Direct
                                                                                                                                                Judgment                  File

VI. RELATED/                              (See instructions): a) Re-filed Case ✔ YES                  NO              b) Related Cases ✔ YES                    NO
RE-FILED CASE(S)                                          JUDGE: Ursula Ungaro                                                                   DOCKET NUMBER: 19-cv-24956
                                          Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION Purported minimum wage and overtime wage violations and statutory fraud
                                          LENGTH OF TRIAL via 2                 days estimated (for both sides to try entire case)
VIII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION
                                                                                                      DEMAND $ Unknown                             CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER F.R.C.P. 23
                                                                                                                                                 JURY DEMAND:                 ✔ Yes             No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD
         July 1, 2020
                                                                                       /s/Brian Lechich
FOR OFFICE USE ONLY
RECEIPT #                             AMOUNT                    IFP                     JUDGE                                       MAG JUDGE
